Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claims 1 and 11 are allowed because the prior art of record, specifically 
Benjamin et al.(US 2015/0147066) teaches a system within a structure for providing a location of the structure, the system comprising: an antenna mounted on the structure for receiving a front-end unit (FEU) electrical signal (See Paragraph 61,100, fig. 2 i.e. an antenna(30a) mounted on the structure for receiving a front-end unit (FEU) electrical signal from host(16)); a FEU gain stage for receiving and amplifying the FEU GPS electrical signal(See Paragraph 62,67, fig. 2 i.e. a FEU gain stage(34,36) for receiving and amplifying the FEU electrical signal); the FEU for converting the FEU electrical signal to a FEU optical signal, and transmitting the FEU optical signal over an optical fiber to a back-end unit(See Paragraph 62,63, fig. 2 i.e. the FEU(18) for converting(40,42,50) the FEU electrical signal to a FEU optical signal, and transmitting the FEU optical signal over an optical fiber(22) to a back-end unit(20); the back-end unit (BEU) for receiving the FEU optical signal(See Paragraph 62,63, fig. 2 i.e. the back-end unit (BEU)(20) for receiving the FEU optical signal via optical fiber(22)), converting the FEU GPS optical signal to a BEU GPS electrical signal, a BEU gain stage for receiving and amplifying the BEU GPS signaland inputting the BEU GPS electrical signal to a GPS receiver(See Paragraph 64,68, fig. 2 i.e. converting the FEU(18) optical signal to a BEU electrical signal using optical receiver(58), a BEU gain stage(62) for receiving and amplifying the BEU signal and inputting the BEU GPS electrical signal to a receiver(64,68a)).
Benjamin does not teach  an antenna mounted on the structure for receiving a front-end unit (FEU) GPS electrical signal from an orbiting satellite; a FEU gain stage for receiving and amplifying the FEU GPS electrical signal if the FEU GPS signal falls below a predetermined signal quality or signal strength; the FEU for converting the FEU GPS electrical signal to a FEU GPS optical signal, and transmitting the FEU GPS optical signal over an optical fiber to a back-end unit; the back-end unit (BEU) for receiving the FEU GPS optical signal, converting the FEU GPS optical signal to a BEU GPS electrical signal, a BEU gain stage for receiving and amplifying the BEU GPS signal if the BEU GPS signal falls below a predetermined signal quality or signal strength and inputting the BEU GPS electrical signal to a GPS receiver; the GPS receiver for determining the location of the structure responsive to the GPS electrical signal; a power supply in the BEU for supplying power to the FEU over an optical fiber connecting the BEU and FEU; a controller in the FEU or the BEU for monitoring the GPS electrical signal or the GPS optical signal and for commanding the power supply to cease supplying power to the FEU for a predetermined first time interval, responsive to determining loss of the GPS electrical signal or the GPS optical signal; the controller for commanding the power supply to resupply power to the FEU at the end of the first time interval and for redetermining presence of the GPS electrical signal or the GPS optical signal after resupply of power; if the controller redetermines the GPS electrical signal or the GPS optical signal is present, commanding the power supply to continue supplying power to the FEU; 3Appl. No. 16/908323 if the controller determines the GPS electrical signal or the GPS optical signal is not present, during a second predetermined time interval or after a predetermined number of iterations, the controller iterating steps of: commanding the power supply to cease supplying power to the FEU for the first time interval; commanding the power supply to resupply power to the FEU at the end of the first time interval; redetermining presence of the GPS electrical signal or the GPS optical signal after resupply of power; if at any time during the second time interval or the predetermined number of iterations, the GPS electrical signal or the GPS optical signal is present, the controller for commanding the power supply to continue supplying power to the FEU; and at an end of the second time interval and if neither the GPS optical signal nor the GPS electrical signal is present, the controller for commanding the power supply to cease supplying power to the FEU and to issue an alarm.
Schuler et al.(US 2010/0321647) teaches receiving GPS electrical signals from orbiting satellite(See Paragraph 28, fig. 5); Power supply(See Paragraph 36, fig. 2i.e. power source(201)) .
Stapleton(US 2014/03203640) teaches receiving GPS electrical signals, amplify the GPS signal and convert the GPS signal to optical signals(See Paragraph 41, fig. 2e).
Long et al.(US 2018/03272883) further  teaches adjust gain if the signal is less than a predetermined threshold(See Paragraphs 164,177).
Scarpa et al.(US 2020/0052875) teaches determining whether a loss of the GPS electrical signal or of the GPS optical signal has occurred(See Paragraphs 85, fig. 11a i.e. determining loss of GPS signals(1102)).
However, claim 1 is allowable because the prior art of record fails to teach….a controller in the FEU or the BEU for monitoring the GPS electrical signal or the GPS optical signal and for commanding the power supply to cease supplying power to the FEU for a predetermined first time interval, responsive to determining loss of the GPS electrical signal or the GPS optical signal; the controller for commanding the power supply to resupply power to the FEU at the end of the first time interval and for redetermining presence of the GPS electrical signal or the GPS optical signal after resupply of power; if the controller redetermines the GPS electrical signal or the GPS optical signal is present, commanding the power supply to continue supplying power to the FEU; 3Appl. No. 16/908323 if the controller determines the GPS electrical signal or the GPS optical signal is not present, during a second predetermined time interval or after a predetermined number of iterations, the controller iterating steps of: commanding the power supply to cease supplying power to the FEU for the first time interval; commanding the power supply to resupply power to the FEU at the end of the first time interval; redetermining presence of the GPS electrical signal or the GPS optical signal after resupply of power; if at any time during the second time interval or the predetermined number of iterations, the GPS electrical signal or the GPS optical signal is present, the controller for commanding the power supply to continue supplying power to the FEU; and at an end of the second time interval and if neither the GPS optical signal nor the GPS electrical signal is present, the controller for commanding the power supply to cease supplying power to the FEU and to issue an alarm.
However, claim 11 is allowable because the prior art of record fails to teach a
 method for controlling a GPS locating system comprising a front-end unit (FEU) connected to a back-end unit (BEU) by a fiber optic cable, the method comprising: … commanding a power supply to cease supplying power to the FEU for a first predetermined time interval if the GPS electrical signal or the GPS optical signal has been lost; commanding the power supply to resupply power to the FEU at an end of the first time interval and redetermining presence of the GPS electrical signal or the GPS optical signal after resupply of power; if the GPS electrical signal or the GPS optical signal is present after resupply of power, commanding the power supply to continue supplying power to the FEU; if the GPS electrical signal or the GPS optical signal is not present after resupply of power, iterating, during a second predetermined time interval or a predetermined number of iterations, steps of: commanding the power supply to cease supplying power to the FEU for a duration of the first time interval; commanding the power supply to resupply power to the FEU at the end of the first time interval; redetermining presence of the GPS electrical signal or the GPS optical signal after resupply of power; 8Appl. No. 16/908323 if at any time during the second time interval the GPS electrical signal or the GPS optical signal is present, commanding the power supply to continue supplying power to the FEU; and at an end of the second time interval or after iterating the predetermined number of iterations, and if neither the GPS optical signal nor the GPS electrical signal is present, commanding the power supply to cease supplying power to the FEU and to issue an alarm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Error! Unknown document property name. can be reached on Error! Unknown document property name..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637